Title: Enclosure: Certificates Received for William Short, 31 December 1793
From: Jefferson, Thomas
To: Short, William











 
  Certificates received by Th:J. for William Short

No.
kind
principal
date of intert.
date of transfer
signer
office.




521.
6. pr. C.
2,800.  
Oct. 1. 1793.
Nov. 18. 93
Jno Co[llins]
New York
}
recd from Patrick Kennon


523.
3.
2,356.01
do.
do.
do.
do.


524.
deferred
2,150.  
Jan. 1. 1801.
do.
do.
do.


535.
6. pr. C
1,093.89
Oct. 1. 1793.
Nov. 22. 93
Jno Hopkins
Virginia.
}
from J. Hopkins for Mr Brown.


898
6.
15,342.18
do.
Nov. 23. 93
do.
do.


899
deferred
7,504.42
Jan. 1. 1801.
do.
do.
do.


900
3. pr. C
11,256.63
Oct. 1. 1793.
do.
do.
do.


The above certificates were delivered in to the Treasury office at Philadelphia, and the following were taken in exchange, having merely the effect of transferring them from N. York and Richmd. to Philadelphia.







No.
kind
principal
date of interest
signer
office.


 1464.
deferred
7,504.42
Jan. 1. 1801.
Nourse
Treasy. of US.


 1724.
3. pr. C
11,256.63
Oct. 1. 93
do.
do.


 2424
6. pr. C
15,342.18
do.
do.
do.


 6511.
deferred
2,150.  
Jan. 1. 1801
do.
do.


 7750
3. pr. C
2,356.01
Oct. 1. 93
do.
do.


10429
6. pr. C
2,800   
do.
do.
do.


10430
6. pr. C
1,093.89
do.
do.
do.


P.S. The whole sum of interest received by Mr. Brown has been Đ 2221.09 but I suspect that the 1,093.89 above stated, and also 333.33 part of the 15,342.18 have been purchased with it, and perhaps his commissions and disbursements take a part of the rest.
Dec. 31. 93. I have this day resigned. E. Randolph succeeds me.

